Notice of Pre-AIA  or AIA  Status
The present reissue application of U.S. Pat. No. 10,149,551 (“Long ‘551”), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,149,551 to Long (“Long ‘551”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restrictions
Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021, based on Applicant’s argument as follows:
“The Examiner finds claims 17-26 are directed to a different invention from original claims 1-16. Accordingly, Applicant proposes filing a divisional to claims 17-26, which is specifically anticipated by 37 CFR § 1.176(b):
(b) Restriction between subject matter of the original patent claims and previously unclaimed subject matter may be required (restriction involving only subject matter of the original patent claims will not be required). If restriction is required, the subject matter of the original patent claims will be held to be constructively elected unless a disclaimer of all the patent claims is filed in the reissue application, which disclaimer cannot be withdrawn by applicant.”

Oath - 35 U.S.C. 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a divisional application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. Once an applicant acquiesces to a restriction (or an election of species) requirement, any invention distinct from that elected and prosecuted to allowance—whether originally claimed or not—can only be pursued in a timely-filed divisional application. A reissue applicant’s failure to timely file a divisional application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986). See MPEP § 1412.01.
In the 15/138,192 application that became the Long ‘551 patent, an election of species requirement was mailed on 01/03/18.  Applicant elected the invention of Species V, Figs. 6-7B.  The restriction requirement was not withdrawn during the prosecution of the ‘192 application and passed to issue as the Long ‘551 patent.  No timely-filed divisional applications were pursued.  Therefore, reissue applicant is barred from recovering the subject matter of both the non-elected inventions and non-claimed subject matter distinct from the elected invention 
Additionally, the reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
 “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (MPEP 1414(II)(C)).
The error statement does not include reference to specific claim(s) and the specific claim language from an original claim that caused the claims to be in error.
Claims 1-16 and 37-46 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Claim Rejections - 35 USC § 251
Recapture
Claims 37-46 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered 

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

New claims 37-46 are broader than original patent claims 1-16. Claim 37 does not require, inter alia, “wherein the front wall includes a pair of U-shaped bars, comprising a lower bar and an upper bar, and wherein the upper bar has a front bar and a pair of rearwardly-extending bars that are journaled for rotation about a common horizontal axis parallel to the front wall so that the upper bar may pivot from a raised position to a lowered position…”.
Therefore, step 1 of the three-step test is met for claims 37-46.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the Long ‘551 patent, the examiner rejected (under 35 USC 103) claims 1, 2, 4, 7, 12-14 and 16 in a non-final Office action mailed 3/30/18.  The Applicant responded on 6/26/18 with amendments and remarks.  The Applicant’s remarks indicate the Applicant and examiner conducted a telephonic interview on 6/25/18, with the Applicant stating, “In the interview, the allowability of claims 8-9 and 17-18 were discussed, and a slight modification to the allowable subject matter was proposed.  The modification is embodied in the claim amendments shown above, and agreement was believed to be reached with the examiner.”
	Therefore, Applicant amended independent claim 1 to add limitations from at least dependent claim 8, and amended independent claim 12 to add limitations from at least dependent claim 17.  Therefore, the newly presented independent claim 37 must include the limitations, “a pair of U-shaped bars, a lower bar and an upper bar, and wherein the upper bar has a front bar and a pair of rearwardly-extending bars that are journaled for rotation about a common horizontal axis parallel to the front wall so that the upper bar may pivot from a raised position to a lowered position, and further including a flexible fabric panel secured to both the lower and upper bars so as to form a part of the complete barrier to a baby rolling off the any of the limitations added to the claims to make them allowable.   
  
Therefore, the limitations of  “wherein the front wall includes a pair of U-shaped bars, a lower bar and an upper bar, and wherein the upper bar has a front bar and a pair of rearwardly-extending bars that are journaled for rotation about a common horizontal axis parallel to the front wall so that the upper bar may pivot from a raised position to a lowered position, and further including a flexible fabric panel secured to both the lower and upper bars so as to form a part of the complete barrier to a baby rolling off the sleeping platform when the upper bar is in the raised position” are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 37-46 are being broadened to omit the surrendered subject matter.
Therefore, step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 37-46.
Therefore, claims 37-46 improperly recapture surrendered subject matter.

Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 



Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares, the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Antares, 771 F.3d at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Antares, 771 F.3d. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Antares, 771 F.3d. at 1360.
The court writes:
The original specification here does not adequately disclose the later-claimed safety features to meet the Industrial Chemicals standard. The specification discussed only one invention: a particular class of jet injectors. . . . Although safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification. Rather, the safety features were serially mentioned as part of the broader conversation: how to build the patented jet injection device.  . . . Nowhere does the specification disclose, in an explicit and unequivocal manner, the particular combinations of safety features claimed on reissue, separate from the jet injection invention. This does not meet the original patent requirement under § 251.

In the instant reissue application, Applicant has introduced (in response to the non-final Office action mailed 10/28/20) a broadened set of claims (claims 37-46) that do not include limitations to a convertible wall element.  Further, Applicant stated in a new Declaration filed 03/01/21 that, “The patentee claimed less than she had a right to claim.  Specifically, claims to a partial barrier wall without a convertible front wall were not filed and were not surrendered.”
Per the decision in Antares, “Industrial Chemicals made clear that, for § 251, ‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’ 315 U.S. at 676.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.”
As discussed above, the ‘551 patent discloses a bassinet invention in five embodiments (species), wherein all five embodiments include a convertible wall structure, and neither the written description nor the drawings disclose a bassinet invention without a convertible wall.
 Since the ‘551 patent fails to disclose or suggest a bassinet invention without a convertible wall, the ‘551 patent does not “clearly and unequivocally” disclose the newly claimed convertible wall-less bassinet as a separate invention.    
Therefore, claims 37-46 do not satisfy the “original patent” requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-39 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,370,715 to Morton (”Morton”).  Fig. 14 of Morton (below) discloses a bassinet having all the limitations as recited in claims 37-39 and 43, including:
With respect to claim 37 --  a rectangular lower frame 29 with a long front dimension (at wall 23) and a long rear dimension (at wall 24); a plurality of enclosure walls (24, 25, 28) mounted around a periphery of the lower frame; a partial barrier wall 23 sized shorter (in length) than the front dimension and formed with gentle curves and no sharp edges.  Note the structure as shown in Fig. 14 would allow the intended use as recited in the “wherein” clause of claim 37;
With respect to claims 38 and 39 -- Morton discloses in col. 5, “Panels 23, 24, 25 and 28 may be detachable from base panel 22 to facilitate easy storage, or they may be integrated into a single unit (col. 5, lines 1-4);
With respect to claim 43 – Morton discloses in cols. 4 and 5, “A soft fabric cover or quilt 26 is provided…” (col. 4, line 20) and “The fabric cover 26 fits over the base panel 22 and all of the side/end panels 23, 24, 25 and 28” (col. 5, lines 4-5).  Therefore, partial barrier wall 23 is padded.

    PNG
    media_image1.png
    462
    524
    media_image1.png
    Greyscale
3


Response to Arguments
Applicant's arguments filed 03/01/21 have been fully considered but they are not persuasive. 
Contrary to applicant’s assertion, the newly introduced method claims 17-26 (process of using the product)) are independent or distinct from apparatus claims 1-16 (product), as detailed above.

Additionally in response to the restriction between product claims 1-16 and process of use claims 17-26, Applicant states, “Here we see the Federal Circuit clearly requiring the express election of one invention over others to exclude those others from a reissue - the estoppel. But when the reissue claims are not any of the individual non-elected inventions, but instead provide a broader bridging invention(s), there is no estoppel. Applicant asserts that the proffered claims meet that standard. They were not restricted out as they were never pending in the application, but they are broad enough to encompass all of the Species identified by the examiner” (3/01/21 Amendment, p.13).  

Contrary to Applicant’s assertion, the restriction between product and process of use is valid and in accordance to MPEP § 806.05(h), and it is immaterial whether all the structural limitations recited in the “providing” step of method claim 17 define a device that is generic to all species.  Additionally, and in accordance with the decision in In re Weiler, the subject matter of method claims 17-26 are clearly independent of and distinct from that of originally elected Species V apparatus claims 1-10 and 12-18 (ultimately claims 1-16 of the Long ‘551 patent), and from non-elected original claims 11-12 and 19-20 (directed to non-elected Species).  Thus, Applicant would have had no right to insert and present method claims 17-26 in the original application after the examiner’s requirement for restriction/election of species.

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID O REIP/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/ /E.D.L/                            SPRS, Art Unit 3993